DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 17 March 2022. Claims 16, 18-20 and 22-23 are pending in the application; claims 16 and 20 are amended; and claims 1-15, 17 and 21 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermani et al. (US 2014/0307650 A1).

Regarding claim 16, Vermani discloses a wireless communication terminal, the terminal comprising: 
a transceiver (Fig. 11, 214, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0094] “The wireless device 202 may also include a housing 208 that may include a transmitter 210 and a receiver 212 to allow transmission and reception of data between the wireless device 202 and a remote location. The transmitter 210 and receiver 212 may be combined into a transceiver 214”); and 
a processor, wherein the processor is configured to: (Fig. 11, 204, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0091]-[0093] “The processor 204 typically performs logical and arithmetic operations based on program instructions stored within the memory 206. The instructions in the memory 206 may be executable to implement the methods described herein”)
receive a preamble of a data packet through the transceiver ( Fig. 5, [0087]-[0088] “the DL 108 communications which are HE packets 130 may contain information sufficient to inform HE STAs 160a, 106c, 106d which devices may receive information in the HE packet 130, as discussed above”), 
wherein the preamble comprises a L-STF(Legacy Short Training Filed), a L- LTF(Legacy Long Training Field), a L-SIG(Legacy Signal Field) and a specific SIG field (Fig. 5, L-STF, L-LTF, L-SIG, HE-SIG1 to HE SIG-3), 
wherein the specific SIG field includes an index value which is consisted of plurality of bits (Fig. 5, 455 comprising 24 bits), 
wherein the index value is related to a configuration of channels in a frequency band allocated to receive data to a plurality of terminals (Fig. 5, HE-SIG1, HE-SIG2, HE-SIG3, [0072] “The information necessary to establish an OFDMA multiple access communication may be placed in the HE-SIG fields 455, 457, and 459 in a variety of positions. In the example of FIG. 5, HE-SIG1 455 contains the tone allocation information for OFDMA operation. HE-SIG3 459 contains bits defining user specific modulation type for each multiplexed user. In addition, HE-SIG2 457 contains bits defining user specific MIMO spatial streams, such as is provided in the 11ac format of FIG. 4. The example of FIG. 5 may allow four different users to be each assigned a specific sub-band of tones and a specific number of MIMO space time streams.”) and the number of the plurality of terminals corresponding to the configuration ([0073] “One example SIG field scheme for subband allocation is illustrated in FIG. 6. This example includes a 6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users.”; [0074] “The HE-SIG1 may further use 2 bits per user to indicate the number of sub-bands allocated to each STA. This may allow 0-3 sub-bands to be allocated to each user. The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet. This 6-bit G_ID may identify up to four STAs, in a particular order, in this example”), 
wherein the index value is included in one or more predetermined index values (Fig. 6, [0073] 10 bits of information to allocate sub-band tones to each of four users.”; [0074] “The HE-SIG1 may further use 2 bits per user to indicate the number of sub-bands allocated to each STA. This may allow 0-3 sub-bands to be allocated to each user.), and 
wherein the configuration of channels indicated by the index value includes two or more subchannels having different subchannel bandwidths allocated to the plurality of terminals ([0073]  “The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz. The values of B may be provided by the two bit allocation granularity field of FIG. 6. For example, the HE-SIG 155 may contain one two-bit field, which allows for four possible values of B”; [0076] “In this example, the first two bits give the number of sub-bands for the first user identified by the G_ID. Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.” (Emphasis added). Examiner sees the 15 MHz allocated to user-1 as corresponding to subchannel bandwidth allocated to user-1’s terminal and the 10 MHz allocated to user-4 is seen as a second, different subchannel bandwidth allocated to user-4’s terminal the bandwidths allocated to each of these user terminals being subchannels of the 40 MHz signal), and
receive the data based on the channel configuration and the number of terminals indicated by the index value ([0074] “The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet.”; [0077] “The training fields and data which is sent after the HE-SIG symbols is delivered by the AP according to the allocated tones to each STA.”).

Regarding claim 18, Vermani discloses the wireless communication terminal of claim 16,
wherein the plurality of bits of the index value indicates whether the data transmission is performed in units of a subchannel less than a 20 MHz channel (Fig. 6, [0073] “The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz. The values of B may be provided by the two bit allocation granularity field of FIG. 6. For example, the HE-SIG 155 may contain one two-bit field, which allows for four possible values of B”).

Regarding claim 19, Vermani discloses the wireless communication terminal of claim 16, wherein the preamble is received in units of a 20MHz channel (Fig. 1, [0062] disclosing use of 20 MHz channels and other sizes and combinations).

Regarding claims 20 and 22-23, the claims are directed towards the method performed by the wireless communication terminal of claims 16 and 18-19; therefore claims 20 and 22-23 are rejected on the grounds presented above for clams 16 and 18-19.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed 23 June 2022, hereafter “remarks”, have been fully considered but they are not persuasive.
Applicant argues the reference of record Vermani does not disclose “the configuration of channels indicated by the index value includes two or more subchannels having different subchannel bandwidths allocated to the plurality of terminals” (Emphasis original). Examiner respectfully disagrees. Applicant argues the feature of allocation granularity B (Fig. 6, [0073], [0076]) does not disclose the claim features highlighted above.  Examiner does not equate the allocation granularity B to the claim features above. Examiner sees the features of Fig. 6 “6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users” as corresponding to the claimed “index value” ([Vermani: [0073] emphasis added). 
The claim feature of “subchannels each having different subchannel bandwidths” are also claimed as “allocated to the plurality of terminals.” Vermani discloses, “In this example, the first two bits give the number of sub-bands for the first user identified by the G_ID. Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.” (Vermani: ([0076] Emphasis added). Examiner sees the 15 MHz allocated to user-1 as corresponding to subchannel bandwidth allocated to user-1’s terminal and the 10 MHz allocated to user-4 is seen as a second, different subchannel bandwidth allocated to user-4’s terminal the bandwidths allocated to each of these user terminals being subchannels of the 40 MHz signal. Thus, examiner concludes the reference of record Vermani appears to anticipate the amended features.
For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2016/0072654 A1) discloses features of High Efficiency Wireless Local Area Network packet structures related to the claims; Lee et al. (US 2017/0214561 A1) discloses techniques for High Efficiency Wireless Local Area Network resource allocation signaling related to the claims of the instant application. Tandra et al. (US 2015/0163028 A1) further discloses an index as claimed in Fig. 6 Per-User Tone allocation, [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461